Citation Nr: 1448878	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  12-19 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for left knee osteoarthritis.  

2. Entitlement to an evaluation in excess of 10 percent for right knee osteoarthritis.

3. Entitlement to an evaluation in excess of 10 percent for limitation of extension of the left knee caused by arthritis.

4. Entitlement to an evaluation in excess of 10 percent for limitation of extension of the right knee caused by arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1983, from January 2001 to October 2001, from October 2001 to October 2002, and from January 2003 to February 2004.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Although the RO in Louisville, Kentucky, created the rating decision, it was issued to the Veteran by the RO in Columbia.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in June 2013.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous evaluation where necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284  (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v.  Brown, 6 Vet. App. 377, 381  (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. 
§ 3.326(a) (2014).

The most recent VA examination was conducted in June 2012.  The most recent VA treatment record associated with the claims folder is dated May 30, 2012.  During his June 2013 hearing testimony, the Veteran asserted that his condition had deteriorated since the June 2012 examination.  Accordingly, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected disabilities of the right and left knee.  38 C.F.R. § 3.159(c)(4)(i); See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if the record before the Board contains insufficient medical information).  

The claims folder should also be updated to include VA treatment records compiled since May 2012.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA Medical Center in Charleston, South Carolina and all associated outpatient clinics, dated from May 30, 2012 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.  

2.  Thereafter, schedule the Veteran for a joints examination by an appropriate VA clinician to determine the current severity and manifestations of the Veteran's osteoarthritis of the left knee, osteoarthritis of the right knee, limitation of extension of the left knee, and limitation of extension of the right knee.  The Veteran's claims file must be made available to and reviewed by the examiner in connection with the examination.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  

The examiner must specifically identify (a) range of motion of the Veteran's knees, including motion accompanied by pain, in degrees; (b) whether recurrent subluxation or lateral instability exists, and if so, whether such is slight, moderate, or severe in degree; and (c) any functional impairment, including upon repetitive testing, due to pain, incoordination, weakened movement, and excess fatigability on use.  The examiner is asked to consider the Veteran's assertions that his knees give out beneath him at times when determining whether instability exists, and to what degree.  A report should be prepared and associated with the Veteran's VA claims folder.  

3.  After completing the above development, readjudicate the claims on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and provide an opportunity to respond, before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



